   Case 3:17-cv-00609-B Document 52 Filed 12/26/18                Page 1 of 3 PageID 362



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TONY AND MII’S, INC.                           §
TONY THANGSONGCHAROEN, and                     §
SOMNUEK THANGSONGCHAROEN                       §    Case No. 3:17-cv-609-B
                                               §
               Plaintiffs,                     §
                                               §
       vs.                                     §
                                               §
UNITED STATES OF AMERICA,                      §
                                               §
               Defendant.                      §

    UNITED STATES’ UNOPPOSED MOTION FOR A STAY OF DEADLINES,
          INCLUDING ANY FURTHER BRIEFING OR HEARING ON
 THE UNITED STATES’ AMENDED MOTION FOR PROTECTIVE ORDER [D.E. 43]
              IN LIGHT OF LAPSE OF APPROPRIATIONS; and
                          BRIEF IN SUPPORT

       The United States of America hereby moves for a stay of all deadlines in this matter,

including any further briefing or hearing on the United States’ Amended Motion for Protective

Order [D.E. 43], in light of Lapse of Appropriations in the above-captioned case.

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other Executive agencies, including the federal defendants. The

Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and employees of the

federal defendants are prohibited from working, even on a voluntary basis, except in limited

circumstances, including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.




                                            Page 1 of 3
   Case 3:17-cv-00609-B Document 52 Filed 12/26/18                   Page 2 of 3 PageID 363



       3.      Undersigned counsel for the Department of Justice therefore requests a stay of all

deadlines in this matter until Congress has restored appropriations to the Department.

       4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. At that point, the Government

anticipates filing a joint motion with the Plaintiffs to extend all current deadlines, including the

deadline for discovery, dispositive motions, and trial.

       5.      Opposing counsel has authorized counsel for the Government to state that the

Plaintiffs have no objection to this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of all deadlines in this matter, including any

further briefing or hearing on the United States’ Amended Motion for Protective Order [D.E.

43], until Department of Justice attorneys are permitted to resume their usual civil litigation

functions.


                                                /s/ Curtis C. Smith
                                                CURTIS C. SMITH
                                                State Bar No. AZ 026374
                                                MOHA P. YEPURI
                                                Texas State Bar No. 24046651
                                                Trial Attorneys, Tax Division
                                                U.S. Department of Justice
                                                717 N. Harwood, Suite 400
                                                Dallas, Texas 75201
                                                (214) 880-9734/67
                                                (214) 880-9741 (fax)
                                                Curtis.C.Smith@usdoj.gov
                                                Moha.P.Yepuri@usdoj.gov

                                                ATTORNEYS FOR UNITED STATES




                                               Page 2 of 3
   Case 3:17-cv-00609-B Document 52 Filed 12/26/18                   Page 3 of 3 PageID 364


                               CERTIFICATE OF CONFERENCE

       Pursuant to LR 7.1(a) & (h), I certify I have contacted opposing counsel by email, who

has stated that the Plaintiffs are unopposed to this motion.

                                               /s/ Curtis C. Smith
                                              CURTIS C. SMITH


                                    CERTIFICATE OF SERVICE

       It is hereby certified, that on December 26, 2018, I filed the foregoing using the Clerk’s

ECF system which will serve an electronic copy on the following:

Jason B. Freeman
Freeman Law, PLLC
2595 Dallas Parkway, Suite 420
Frisco, Texas 75034
Jason@freemanlaw-pllc.com

       Counsel for all Plaintiffs


                                               /s/ Curtis C. Smith
                                              CURTIS C. SMITH




                                             Page 3 of 3
